After rehearing and on consideration thereof *Page 594 
MARSHALL, C.J., and ROBINSON, J., did not participate in the consideration or decision; KINKADE, DAY and ALLEN, JJ., are of the opinion that the former judgment of reversal should be adhered to; JONES and MATTHIAS, JJ., are of the opinion that the judgment of the Court of Appeals should be affirmed; there being no majority concurrence of reversal the judgment of the Court of Appeals is affirmed.
Judgment affirmed.
JONES and MATTHIAS, JJ., concur.